DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-8 are pending.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Bryan Peckjian (Reg. No. 54370) on August 30, 2022.

The application has been amended as follows:
Claim 1 is replaced with the following: 
1. Method for setting alarm levels for a machine, the method comprising:
defining at least one condition indicator (CI) reflecting the condition of the machine with respect to a defect to be monitored of the machine, the at least one condition indicator being defined from machine kinematic data,
recording measurements of machine condition data and of process related parameters during a predetermined period during which the machine is operating normally,
calculating condition indicator values for the at least one condition indicator for each recorded machine condition data measurement,
determining a graph representing the at least one condition indicator value, on a vertical axis, as a function of a first process related parameter chosen from the measured process related parameters,
dividing the graph into operating classes along a horizontal axis, each operating class being representative of a different operating condition of the machine and having upper and lower boundaries for each operating class,
calculating an alarm level value for each operating class based on the statistical characteristics of the condition indicator values for each operating class, and wherein
setting the determined alarm level value in the graph at a horizontal axis midpoint of each operating class.

Claim 2 is replaced with the following: 
2. The method according to claim 1, further comprising connecting the alarm level values in the graph by linear interpolations.

Claim 7 is replaced with the following: 
7. A system for setting alarm levels for a machine comprising:
the system configured to define at least one condition indicator reflecting the condition of the machine with respect to a defect to be monitored of the machine, the at least one condition indicator being defined from the measurements of machine kinematic data,
the system further configured to record, by one or more sensors, measurements of machine condition data and of process related parameters during a predetermined period during which the machine is operating normally,
the system further configured to perform a first calculation to calculate condition indicator values for the at least one condition indicator for each recorded machine condition data measurement,
the system further configured to determine a graph representing the at least one condition indicator value, on a vertical axis, as a function of a first process related parameter chosen from the measured process related parameters,
the system further configured to divide the graph into operating classes along a horizontal axis, each operating class being representative of a different operating condition of the machine and having upper and lower boundaries for each operating class,
the system further configured to perform a second calculation to calculate an alarm level value for each operating class based on the statistical characteristics of the condition indicator values for each operating class,
the system further configured to set the determined alarm level value in the graph at a horizontal axis midpoint of each operating class.

Claim 8 is replaced with the following: 
8. The system according to claim 7, further comprising the system further configured to perform an interpolation to connect the alarm level values in the graph by linear interpolations.



Allowable Subject Matter
Claims 1-8 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
Larsson, US Patent Pub. US 20190332102 A1 discloses an auto-diagnosis system that performs machine health monitoring of machine parts by an analysis of measurements of one or more machine parts based on a mean of a group of condition indicator values to determine whether a defect is present, and adjusting an alarm level to a new state based on the mean of the group of the condition indicator values. Hosek et al, US Patent Pub. US 20070067678 A1 discloses a condition monitoring system with a graphical user interface to visualize the results of health monitoring and fault diagnostics. Kakimoto et al, US Patent Num. US 7965600 B2 discloses a display graphing of patterns and occurrence probabilities related to an error index.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
determining a graph representing the at least one condition indicator value, on a vertical axis, as a function of a first process related parameter chosen from the measured process related parameters,
dividing the graph into operating classes along a horizontal axis, each operating class being representative of a different operating condition of the machine and having upper and lower boundaries for each operating class,
calculating an alarm level value for each operating class based on the statistical characteristics of the condition indicator values for each operating class, and wherein
setting the determined alarm level value in the graph at a horizontal axis midpoint of each operating class.

	Independent Claim 7:
the system further configured to determine a graph representing the at least one condition indicator value, on a vertical axis, as a function of a first process related parameter chosen from the measured process related parameters,
the system further configured to divide the graph into operating classes along a horizontal axis, each operating class being representative of a different operating condition of the machine and having upper and lower boundaries for each operating class,
the system further configured to perform a second calculation to calculate an alarm level value for each operating class based on the statistical characteristics of the condition indicator values for each operating class,
the system further configured to set the determined alarm level value in the graph at a horizontal axis midpoint of each operating class.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119